DETAILED ACTION
In the amendment filed on December 12, 2020, claims 1 – 13, 19 – 22 are pending.  Claims 1 – 2, 4 – 5, 19 have been amended and claims 14 – 18 have been canceled. Claims 20 – 22 have been added. Claims 8 – 13 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	Regarding new claim 20, the claim recites a step of “generating an image of the assembled … component and providing the generated image to a controller…” The Applicant’s reply filed on December 12, 2020 does not provide where support for the amendment was drawn. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
The closest support for the limitation concerning “generating an image of the assembled … component and providing the generated image to a controller…” appears to be found in paragraph [0037] of the originally filed specification. However, the paragraph clearly recites that the step of generating occurs when the sensing device used for sensing is a camera. However, the broadest reasonable interpretation of generating an image has a broader scope than generating an image using a camera (e.g. raster files from a CAD design of the component, manually drawn images).  The specification as a whole likewise does not suggest other means of generating an image that would lend reasonable support to the scope of the claim limitation, introducing New Matter.  The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.
Regarding new claim 21, the claim recites the step of “identifying a seam pattern for the … component from a library of seam patterns of …components”.  The originally filed disclosure does not expressly recite such a step.  The closest support for the limitation appears to be found in paragraphs [0034] – [0035], [0037], [0039] – [0040], [0042] of the originally filed specification. 
Paragraph [0034] recites that a controller may include a memory unit containing “a library or database of assembled HVAC duct components and associated patterns and blanks”. Paragraph [0035] recites that an optical reader can scan an HVAC duct component to form a scanned image and then link the scanned image to a library including a library of images (though not necessarily the library inside the earlier recited memory unit).  Paragraphs [0037] likewise reference a library within the controller, while paragraph [0039] references a library seemingly separate from the controller. 
The only recitation of a “seam pattern” within the originally filed specification occurs in paragraph [0040]; the recitation states that the seam pattern is part of “the library”. However, the recitation then states that the system “identifies the coverage pattern associated with the relevant HVAC duct component”, not a step of identifying a seam pattern. The originally filed specification likewise does not equate a coverage pattern with a seam pattern, making the two patterns distinct from one another. While there is sufficient support that a library has a seam pattern for a respective assembled HVAC duct component, there does not appear to be express, implicit or inherent support for a step of identifying a seam pattern within a library in the context of claim 21, introducing New Matter. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.



Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 6 – 7, 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton US 2009/0246411 A1 (hereafter “Fenton”) in view of Paquet et al. US 2010/0194105 A1 (hereafter “Paquet”), Salour et al. US2017/0235297 A1 (hereafter “Salour”) and Battles et al. US 2017/0060115 (hereafter “Battles”).
Regarding claims 1, 20 and 22, Fenton is directed to a system and method of sealing heating and cooling products [HVAC] using an ultraviolet-curing sealant on component seams (Abstract; [0002], [0019]). Fenton discloses a step of providing a transport system and dispensing station [collectively a fixture], wherein a formed HVAC product [assembled HVAC duct component] comprising a seam may be transported across different stations [releasably retained] ([0029] – [0030]). In a few embodiments, the sealant is used to seal already formed seams of, for example, a heating and cooling product such as a duct, pipe or fitting ([0019] – [0020], [0022], [0030]).  The application can be performed by an automated dispenser [robot1 applicator] ([0024]). The HVAC products are made from steel, aluminum [metal] or other material used for ducts ([0002], [0016]).
Fenton does not expressly teach that the application by the robot applicator is along an assembled seam. In other words Fenton does not expressly teach that the seams taught in Fenton are assembled prior to application of sealant. Furthermore, Fenton does not expressly teach a step of reading with an optical reader an indicia corresponding to the assembled HVAC metal duct component to identify such a component as recited in claim 1; and that the predetermined application location of the sealant corresponds to the assembled HVAC component.
With regards to the application by the robot applicator being along an assembled seam:
Paquet is directed to a ventilation duct assembly kit and a method of forming interconnecting ventilation ducts (Abstract; [0001]). As shown in Figures 2A, – 2B, Fig 3A – 3C and Fig. 5, Paquet discloses shaping a duct-work element such that male and female fasteners are interlocked to form an assembled duct with a formed interface [assembled seam, also an identified seam pattern in a library of seam patterns per claim 21] (Fig 2A – Fig. 2B; [0050], [0052] – [0061], [0067] – [0076]); and dispensing a sealant to seal the formed interface as well as the inner and outer sides of ductwork elements ([0056], [0073]). Placing sealant onto the interfaces as well as the inner and outer side of ductwork elements insures that a quality seal is formed ([0073]). The ventilation system/ducts may be built in a factory [manufacturing context] ([0064]) and include a variety of ductwork elements and accessories ([0084] – [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fenton to include steps of applying sealant onto assembled seams because Paquet teaches that applying sealant to assembled seams, i.e. the seams after formation of a given ventilation/air-flow element, assures that the seams have a quality seal.
With regards to the step of reading with an optical reader an indicia corresponding to the assembled HVAC metal duct component to identify such a component as recited in claim 1; and that the predetermined application location of the sealant corresponds to the assembled HVAC component:
Salour is directed to manufacturing systems that employ intelligent sensing and methods for processing workpieces using such manufacturing systems (Abstract; [0001], [0018]). Salour discloses attaching/otherwise associating an identification tag [indicia] onto workpieces in order to correlate the workpiece to one or more specific manufacturing step ([0025]).  The identification tag may be a barcode that can be scanned ([0026]).  A scanner may be provided to detect and interpret [reading with a reader] barcodes ([0071]). The scanner is electronically coupled to a control system of a workstation [controller] which receives an identifying code to the control system; the control system subsequently identifies the workpiece [identify, by a controller, a component] and directs the specific manufacturing step or steps corresponding to the workpiece or other data [applying by a robot applicator under control of the controller a manufacturing process corresponding to the identified component] ([0031] – [0032]). Salour further discloses that incorporating a step of identifying a workpiece with an indicia with a scanner associated with a controller allows for the reduction of errors concerning manufacturing operations such as incorrect selection of materials, tools, or specific manufacturing process ([0017], [0021], [0025], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fenton to have a step of reading an indicia with a reader that corresponds with the assembled HVAC metal duct component by a controller and to perform Fenton’s manufacturing step of applying a sealant at a place corresponding to the identified assembled HVAC component under the control of the aforementioned controller because Salour teaches that having components/workpieces with an indicia to identify a given workpiece helps reduce errors in automated and/or batch type manufacturing processes such as Fenton’s method.
With regards to the reader being an optical reader:
Battles is directed to robotic tools positioned relative to a features of a component during a manufacturing process in the analogous art of aircraft manufacture. Battles discloses that using robots for manufacturing functions requires fiducial marks such as features or indices [collectively indicia] in a component to provide accurate location of a tool ([0003] – [0004]). Battles discloses a step of sensing [reading an indicia associated with a component] the fiducial and positioning tools [robot applicator, fixture] based on the information relative to the fiducial to identify a location on a component  ([0010], [0021], [0025], [0026], [0028], [0032], [0036]). The sensing step may be performed by sensing tool such as a camera or laser ranging device [optical scanners] and directs information concerning the component to a controller ([0010], [0024]).  The fiducial mark may take the shape of vertical lines spaced in intervals with horizontal lines at a different intervals [a type of barcode] ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fenton in view of Salour to use in particular an optical sensor because as taught by Battles, the use of optical sensors such as cameras is known to be suitable for the purpose of capturing information from indicia such as barcodes and fiducials.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claims 2 and 4, Fenton discloses that after application of the sealant, the transport system may move the HVAC product to a curing station to cure the applied sealant ([0031] – [0034]).
Regarding claim 6, Fenton disclose that the sealant dispenser may be movable such that a HVAC product may remain stationary while the sealant dispenser supplies sealant [relative movement between applicator and fixture] ([0017], [0024]).
Regarding claim 7, Fenton does not expressly teach that the predetermined area of the applied sealant is within 10% of a nominal area.  
However, Fenton does disclose applying sealant to desired areas ([0034]) and also that the bead size [corresponding to either a predetermined coverage area or nominal area] can be controlled by selection of a nozzle ([0023]). Furthermore, Fenton suggests that the proper amount of sealing is critical in order to prevent the loss of heated or cooled air ([0003], [0007]). Finally, as the context of Fenton is one of manufacturing, there would have been a motivation by those of ordinary skill before the effective filing date of the claimed invention to minimize material costs and assure quality by maintaining consistent seal bead sizes across several produced pieces as predictable business decisions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to assure and/or adjust the predetermined coverage area of the applied sealant to be within 10% of a nominal area in the method of Fenton as a matter of routine experimentation in order to both optimize the resultant seal of the HVAC product as well as to optimize quality and cost considerations.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 19, Fenton does not expressly teach a step of locating a fiducial of the assembled HVAC duct component in a predetermined location of the fixture.
Battles is directed to robotic tools positioned relative to a features of a component during a manufacturing process in the analogous art of aircraft manufacture. Battles discloses that using robots for manufacturing functions requires fiducial marks such as features or indices in a component to provide accurate location of a tool ([0003] – [0004]).  Battles discloses a step of creating a fiducial onto a component, sensing [locating] the fiducial and positioning tools [robot applicator, fixture] based on the information relative to the fiducial ([0010], [0021], [0025], [0026], [0028], [0036]). In an embodiment, Battles discloses that one of the tools is adapted for dispensing sealants for creating liquid-tight seals between a first and second element ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method of Fenton to include a step of locating a fiducial/reference point of the assembled HVAC duct component in order to direct the automated dispenser of Fenton because Battles teaches that automated/robotic systems need fiducials in order to determine the positioning of such as sealant dispensers.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton, Paquet, Salour and Battles as applied to claims 1, 2, 4, 6 – 7, 20 – 22 above, and further in view of Gelinas et al. US 4,927,487 (hereafter “Gelinas”).
Regarding claim 3, Fenton discloses that the sealant may be cured using ultraviolet (UV) radiation in a curing station including UV lights ([0025], [0031]).
 Fenton does not expressly teach that the curing station is an oven tunnel for drying/curing the applied sealant.
	Gelinas is directed to an apparatus and a process for bonding core members to housing members using adhesives and sealants (Abstract). Gelinas discloses that and article containing a sealant and on a conveyor belt may be cured using UV lights within an UV radiation zone (Fig 2; col 1 lines 45 – 60, col 2 lines 5 – 10, col 5 lines 1 – 15, col 8 lines 50 – 60).  Gelinas further discloses that it is well-known that UV radiation can have deleterious effects on a surrounding environment, and for that reason, UV radiation zone 72 is enclosed zone comprising two doors with a short tunnel [tunnel oven] to prevent escape of UV radiation (Fig. 1, Fig. 14; col 12 lines 20 – 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fenton to include an oven tunnel such as that taught by Gelinas for curing the applied sealant because Gelinas teaches that a UV curing station should be enclosed from the ambient environment to prevent deleterious effects.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton, Paquette, Salour and Battles as applied to claims 1, 2, 4, 6 – 7, 20 – 22 above, and further in view of Bloom et al. US 2008/0303276 (hereafter “Bloom”).
Regarding claim 5, Fenton does not expressly teach a step of packaging and at least partially cured/dried sealed assembled HVAC duct component for one of (i) shipment or (ii) in shipping container.
Bloom is directed to sealing HVAC ductwork along joints [seams] (Abstract). Bloom discloses a general step of manufacturing HVAC ductwork ([0009], [0022], [0071] – [0072]. Bloom also discloses that that in previous practice ducts are formed with a longitudinal seam and then the ducts are rolled for shipping ([0009]), that when ducts are shipped they are nested against other ducts ([0039]), and a step of placing paper or other covering agent onto seam gaskets [packaging] to prevent adjacent pieces of ducts to stick to one another during shipping ([0071]). Finally, Bloom discloses that the ductwork is for residential or commercial use (Claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the method of Fenton the step of packaging cured/dried assembled HVAC duct components for shipment because Bloom teaches that proper packaging prevents unnecessary sticking between assembled and stacked ducts and Bloom suggests that packaging is needed for moving HVAC duct components from a manufacturing site to an end use site.

Response to Arguments
Applicant's arguments filed December 12, 2020 have been fully considered but they are not fully persuasive.

Applicant’s principal arguments are: 
a.) None of the references applied teach or suggest the application of a sealant onto an assembled seam of a metal duct component. Paquet is relied upon to disclose applying sealant onto components formed from polymers, not metal. 
b.) Battles is not analogous art, as it is not reasonably pertinent to the application of sealant to a metal assembled heating, ventilation and air conditioning duct component.
 
In response to the applicant's arguments, please consider the following comments.
a.)  Fenton discloses that the HVAC products are made from steel, aluminum [metal] or other material used for ducts ([0002], [0016]).  While Paquet does not expressly disclose a preferred embodiment of a metallic duct, Paquet does disclose that that material used to form ducts are at least in part flexible panels, which is a broader teaching of what may form duct materials.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, rejections for obviousness are based on combinations of what the prior art as a whole would teach or suggest to one of ordinary skill in the art.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
b.)  In response to applicant's argument that Battles is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Battles is both within the applicant’s field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.  
With regards to whether Battles is within the field of applicant’s endeavor, the Examiner notes that the field of endeavor is set by the broadest reasonable interpretation of the claimed invention.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The claim as a whole is directed to “a method”. The scope of the claim as a whole is therefore broadly applicable to any context.  While the steps of the method require manipulation of an HVAC metal duct component in a fixture through the recited steps, the method comprises2 the recited steps of the method. While Battles does disclose embodiments of practicing their invention in aircraft manufacturing ([0001] – [0002], [0042]), Battles as a whole is directed in general to manufacturing processes (Abstract, [0003], [0009], [0027], [0042]; claim 1). Likewise Battles does not expressly limit what may be considered a component to be operated thereon.  Even if, arguendo, Battles is directed to aircraft manufacturing, HVAC components are known to be part of at least some aircraft, and therefore aircraft manufacturing3. Therefore, Battles is within the field of applicant’s endeavor because aspects of aircraft manufacturing are within the field of HVAC manufacturing.
Alternatively, Battles is reasonably pertinent to the particular problem for which the Applicant is concerned.  In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007). In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. 
In this case, the Examiner notes that the instant specification states that the disclosure is directed to repeatable and effective sealing of assembled HVAC duct components ([0007]); that downstream assembly and sealing can lead to inefficiencies such as improper assembling and sealing ([0004]); that the invention is to allow for controlled application of sealant to just the amount necessary in order to increase efficiency of production as well as efficiency of sealant usage ([0011]). Thus, the Examiner understands the particular problem the Applicant is concerned with to be: how to improve HVAC duct component sealing efficacy and improve HVAC duct component production efficiency? In this respect, Battles is directed to improvements of general component production efficiency using robots ([0003], [0029], [0042]) and particularly teaches the use of robots to improve the dispensing of sealing between two components (Fig. 2; [0025], [0036], [0042]).  As the essential improvement between the claimed invention and the teachings of Battles are similar, methods and devices that use robots that apply sealant to enhance productivity have been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Therefore, one of ordinary skill would have considered the teachings of Battles to be reasonably pertinent to the problem for which the Applicant is concerned and therefore analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
    

    
        1 See robot. (2007). In R. E. Allen (Ed.), The penguin English Dictionary (3rd ed.). London, UK: Penguin. Retrieved from https://search.credoreference.com/content/entry/penguineng/robot/0?institutionId=743
        2 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
        	
        3 See for example: Aircraft air conditioning systems. (2017, June). Retrieved February 11, 2021, from https://www.aircraftsystemstech.com/2017/05/aircraft-air-conditioning-systems.html and Napert, G. (1998, July 1). Air conditioning on a 172? Retrieved February 12, 2021, from https://www.aviationpros.com/home/article/10389109/air-conditioning-on-a-172